Name: 2008/37/EC: Commission Decision of 14 December 2007 setting up the European Research Council Executive Agency for the management of the specific Community programme Ideas in the field of frontier research in application of Council Regulation (EC) No 58/2003 (Text with EEA relevance)
 Type: Decision
 Subject Matter: research and intellectual property;  EU institutions and European civil service;  European construction;  management
 Date Published: 2008-01-12

 12.1.2008 EN Official Journal of the European Union L 9/15 COMMISSION DECISION of 14 December 2007 setting up the European Research Council Executive Agency for the management of the specific Community programme Ideas in the field of frontier research in application of Council Regulation (EC) No 58/2003 (Text with EEA relevance) (2008/37/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (1), and in particular Article 3(1) thereof, Whereas: (1) Regulation (EC) No 58/2003 empowers the Commission to set up executive agencies in accordance with the general statute laid down by that Regulation and to entrust them with certain management tasks relating to one or more Community programmes. (2) The purpose of empowering the Commission to set up executive agencies is to allow it to focus on core activities and functions which cannot be outsourced, without relinquishing control over, or ultimate responsibility for, activities managed by the said executive agencies. (3) Decision No 1982/2006/EC of the European Parliament and of the Council of 18 December 2006 concerning the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) (2) provides for the establishment of the European Research Council as a means of implementing the Ideas (3) Specific Programme. The European Research Council shall consist of an independent Scientific Council supported by a dedicated implementation structure. (4) By Decision 2007/134/EC of 2 February 2007 establishing the European Research Council (4) the Commission, in addition to setting up the European Research Council (ERC) and the Scientific Council, announced the setting-up of the dedicated implementation structure as an executive agency, to be established by a separate act in compliance with Regulation (EC) No 58/2003. (5) Management of the Ideas Specific Programme involves implementation of research projects which does not entail political decision-making and requires a high level of scientific and financial expertise throughout the project cycle. (6) The delegation, to an executive agency, of tasks related to programme execution is possible with a clear separation between the programming stage, this being established by the Scientific Council and adopted by the Commission, and implementation, which would be entrusted to the executive agency, according to the principles and methodology established by the Scientific Council. (7) A cost-benefit analysis carried out for that purpose showed that using an executive agency to manage the activities of the European Research Council would be advantageous both in financial and non-financial terms. (8) The Agency should implement its operating budget in accordance with Commission Regulation (EC) No 1653/2004 of 21 September 2004 which establishes a standard financial regulation for the executive agencies pursuant to Council Regulation (EC) No 58/2003 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (5). (9) The measures provided for by this Decision are in accordance with the opinion of the Committee for Executive Agencies, HAS DECIDED AS FOLLOWS: Article 1 Establishment of the Agency 1. An executive agency (hereinafter referred to as the Agency) is hereby established for the management of Community activity in the field of research, its statute being governed by Council Regulation (EC) No 58/2003. 2. The name of the Agency shall be The European Research Council Executive Agency. Article 2 Location The Agency shall be located in Brussels. Article 3 Term The Agency is hereby established for a period beginning on 1 January 2008 and ending on 31 December 2017. Article 4 Objectives and tasks 1. The Agency is hereby entrusted, within the framework of the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) established by Decision No 1982/2006/EC, with the following tasks:  management of phases in the lifetime of specific projects  as set out in the decision delegating powers to this Agency  in the context of implementing the Ideas Specific Programme, on the basis of Council Decision No 2006/972/EC (6) and the work programme established by the Scientific Council and adopted by the Commission, as well as the necessary checks to that end, adopting the relevant decisions where the Commission has empowered it to do so,  adoption of the instruments of budget execution for revenue and expenditure and carrying out, where the Commission has empowered it to do so, all the operations necessary for the management of the Ideas Specific Programme and, in particular, those linked to the award of grants and contracts,  gathering, analysing and passing on to the Commission and the Scientific Council all the information needed to guide the implementation of the Community programme. 2. The Commission decision delegating authority to the Agency shall set out in detail all the tasks entrusted to it and shall be amended should any additional tasks be entrusted to the Agency. It shall be forwarded, for information purposes, to the Committee for Executive Agencies. Article 5 Organisational structure 1. The Agency shall be managed by a Steering Committee and a Director appointed by the Commission. 2. The members of the Steering Committee shall be appointed for two years. 3. The Director of the Agency shall be appointed for four years. 4. The appointments of members of the Steering Committee and the Director may be renewed. Article 6 Grants The Agency shall receive grants entered in the general budget of the European Communities taken from the funds allocated to the Ideas Specific Programme. Article 7 Supervision and reporting The Agency shall be subject to supervision by the Commission and shall report regularly on progress in implementing the programme for which it is responsible in accordance with the arrangements and at the intervals stipulated in the instrument of delegation. Article 8 Implementation of the operating budget The Agency shall implement its operating budget in accordance with the provisions of Regulation (EC) No 1653/2004. Done at Brussels, 14 December 2007. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 11, 16.1.2003, p. 1. (2) OJ L 412, 30.12.2006, p. 1. (3) OJ L 54, 22.2.2007, p. 81. (4) OJ L 57, 24.2.2007, p. 14. (5) OJ L 297, 22.9.2004, p. 6. Regulation as amended by Regulation (EC) No 1821/2005 (OJ L 293, 9.11.2005, p. 10). (6) OJ L 400, 30.12.2006, p. 243.